EXHIBIT 10.30


SEVERANCE AGREEMENT AND RELEASE
BETWEEN
THE DIXIE GROUP, INC.
and
PAUL K. FRIERSON


A. INTRODUCTION

Paul K. Frierson

is a salaried employee working in The Dixie Group, Inc.'s North Georgia Business
Unit. Because of business conditions, The Dixie Group, Inc. is conducting a
reduction in force among salaried employees in its North Georgia and Shared
Services Business Units. As part of this reduction in force, your employment
will end on July 31, 2003, which is the employee's "release date." In this
Agreement "Employee" means Paul K. Frierson, and "Dixie" means The Dixie Group,
Inc. The purpose of this Severance Agreement and Release (the "Agreement") is to
state the conditions of Employee's termination and to resolve any dispute that
might exist between Employee and Dixie.



B. SEVERANCE PAY FOR THE 2003 SALARIED REDUCTION IN FORCE

Dixie will offer severance pay to Employee as part of the 2003 Salaried
Reduction in Force. As a result of the 2003 Salaried Reduction in Force,
Employee will receive certain benefits in return for agreeing to work to the
assigned release date, for agreeing to provide certain consulting services as
directed by the Chairman and CEO of Dixie and for the employee signing a release
of all claims in favor of Dixie and others. The severance payment is calculated
based upon employee's base salary at the time of termination. This Severance
Agreement and Release is the release Employee must sign to receive this
severance benefit.



Page 1 of 7
Initials of the Parties
Employee /s/ pkf      Dixie /s/ wdd

 

C. DIXIE'S PROMISES TO EMPLOYEE

In return for the promises of Employee contained in this Agreement, Dixie
promises to do the following:

Dixie will pay Employee $400,000.00. This represents the severance amount
Employee is eligible for in this reduction in force. This will pay you through
July 31, 2005.

Dixie will pay the sum in Paragraphs C.(1) by continuing Employee's salary until
Employee has received the amount listed. Payments will be mailed to Employee's
home on or after Employee's customary pay days. Direct deposit is not applicable
to severance pay. Employee will start receiving checks for these payments after
the effective date of this Agreement (please see Paragraph F.(13) to determine
the effective date) or Employee's Release Date, whichever is later. From each
payment, Dixie will make the required deductions for state and federal income
taxes, FICA, etc.

D. EMPLOYEE'S PROMISES TO DIXIE

In exchange for the promises of Dixie contained in this Agreement, Employee
promises to do the following:

(1) Employee agrees to work until Employee's assigned release date. Employee
understands that if Employee resigns employment voluntarily prior to that date
or is discharged, Employee will receive no severance benefits under this
Agreement.

(2) Employee releases and discharges Dixie, any parent corporations, any
subsidiaries, any related corporations, entities or persons, and all their
employees, directors, and agents from all legal, equitable, and administrative
claims that Employee may have against any of them. Employee agrees that this
includes the waiver of any claims arising from Employee's

Page 2 of 7
Initials of the Parties
Employee   /s/pkf       Dixie /s/ wdd




employment with, or termination from, Dixie. This release specifically includes,
but is not limited to, claims based upon or related to:

(a) The Age Discrimination in Employment Act;

(b) The Employee Retirement Income Security Act;

(c) The Workers Adjustment Retraining Notification Act;

(d) All other claims, including but not limited to, claims for attorneys' fees,
arising under any federal, state, or local statutes, common law, ordinances, or
equity.

(3) Employee waives any right Employee may have to recover in any proceeding
that is based in whole or in part on claims released by Employee in this
Agreement. For example, Employee waives any right to monetary recovery or
reinstatement if such a charge or action is successfully brought against Dixie
or is settled, whether by Employee, the EEOC, or by any other person or entity,
including any state or federal agency.

Employee agrees that this release includes any claim that Employee may have,
including claims of which Employee may not presently be aware. This Agreement
does not release any claims that may arise after Employee signs this Agreement.

Employee agrees to return all documents, listings, keys, credit cards, and
equipment of The Dixie Group, Inc. that is in Employee's possession. Should
employee fail to return any equipment, Employee agrees to have the value of that
equipment deducted from Employee's severance pay. If equipment is returned and
is found to be in less than acceptable working condition, Employee agrees to be
responsible for the required repair.

Page 3 of 7
Initials of the Parties
Employee /s/ pkf       Dixie /s/wdd



 

E. MISCELLANEOUS TERMS AGREED TO BY THE PARTIES



In exchange for the promises made by and to Employee and Dixie, they mutually
agree to the



following terms:

Either party may enforce this Agreement in court if the other party breaches it.

This Agreement may be used in a subsequent proceeding to enforce its terms.

The language of all parties of this Agreement shall be construed as a whole and
according to its fair meaning, and not strictly for or against either party. It
is expressly understood and agreed that any rule requiring construction of this
Agreement against the drafter will not apply in any dispute involving the
Agreement.

Dixie does not admit violating any state, federal, or local laws by entering
into this Agreement.

The parties agree to the cancellation of the subscription agreement dated August
23, 1999 for 43,357 shares.

This Agreement contains the entire and only Agreement between Dixie and
Employee. Both parties waive any oral or written promises or assurances that are
not contained in, or expressly incorporated into, this Agreement.

If any provision of this Agreement is determined to be invalid or otherwise
unenforceable, then that invalidity or unenforceability shall not affect any
other provisions of this Agreement, which shall continue and remain in full
force and effect.

Page 4 of 7
Initials of the Parties
Employee /s/ pkf       Dixie /s/ wdd



 

F. EMPLOYEE'S ASSURANCES TO DIXIE

This Agreement is a legal document with legal consequences. Dixie wants to be
certain Employee fully understands the legal effect of signing this Agreement.
Employee, therefore, makes the following assurances:

(1) I have carefully read the complete Agreement.

(2) The Agreement is written in language that I understand.

(3) I understand all of the provisions of this Agreement.

(4) I understand that this Agreement is a waiver of any and all claims I may
have against Dixie and all the other parties listed in Paragraph D.(2).

(5) I also understand that this Agreement is a waiver of any and all claims of
age discrimination I have under the Age Discrimination in Employment Act.

(6) I willingly waive any and all claims, known or unknown, in exchange for the
promises of Dixie in this Agreement. I understand, however, that I am not
releasing any claims that arise after I sign this Agreement.

(7) I want to enter this Agreement. I recognize that the Agreement is
financially beneficial to me. I further acknowledge that the benefits I receive
under this Agreement are benefits to which I am not already entitled.

(8) I enter this Agreement freely and voluntarily. I am under no coercion or
duress whatsoever in considering or agreeing to the provisions of this
Agreement.

(9) I have not relied on any representations, promises, or statements that are
not contained in this Agreement.

(10) I understand that this Agreement is a contract. As such, I understand that
either party may enforce it.



Page 5 of 7
Initials of the Parties
Employee /s/ pkf       Dixie /s/ wdd


 

(11) I have read and understand Attachment A to this agreement. Attachment A is
information to me from Dixie regarding how various employee benefits are handled
as a result of my termination.

(12) I have read Attachment B to this Agreement. Attachment B has information
regarding the 2003 Salaried Reduction in Force in Dixie's North Georgia and
Shared Services Business Units. It describes the group of individuals from which
employees were selected for the reduction in force and the offer of the
severance package. It also describes the eligibility factors for the offer of
severance package. Attachment B also includes information regarding the job
titles and ages of all individuals who were in the group from which employees
were selected or not selected for the reduction in force and the offer of the
severance package.

(13) I have been given a period of forty-five (45) days to decide whether to
enter into this Agreement. This forty-five (45) day period has provided me with
sufficient time to consider my options and to seek the advice of legal counsel,
tax or financial advisors, family members, and anyone else whose advice I value.

(14) After signing this Agreement, I have a period of seven (7) days to revoke
it. I can revoke this Agreement by notifying W. Derek Davis, Dixie's Vice
President of Human Resources, in writing of my decision to revoke the Agreement
within the seven (7) day period. In fact, this Agreement is not effective until
the eighth (8th) day after it is signed.

(15) Dixie has urged me, in writing, to review this document with an attorney
prior to signing.

Page 6 of 7
Initials of the Parties
Employee /s/ pdf       Dixie /s/ wdd



 

IN WITNESS THEREOF, we have hereunto set our hand and seal:




EMPLOYEE

THE DIXIE GROUP, INC.



/s/ Paul K. Frierson                  Date: 7/31/03



By: /s/ W. Derek Davis           Date: 7/31/03
         Vice President of Human Resources




Return the original signed Severance Agreement and Release to:

W. Derek Davis
Vice President of Human Resources
The Dixie Group, Inc.
P.O. Box 12542
Calhoun, GA 30703-7010
(706) 625-7958



Page 7 of 7
Initials of the Parties
Employee /s/ pdf       Dixie /s/ wdd



 

ATTACHMENT A

THE DIXIE GROUP, INC.
2003 SALARIED REDUCTION IN FORCE


1. There will be no contributions or match under The Dixie Group, Inc. qualified
and/or non-qualified retirement savings plans for 2003.



2. Any accrued vacation pay is included as part of the severance benefit listed
in paragraph C.(1) of the Agreement.



3. Coverage under The Dixie Group, Inc. long-term disability and group life
insurance ends on Employee's last active day of employment.



4. Employee is eligible to continue medical and/or dental insurance under the
Consolidated Omnibus Budget Reconciliation Act (COBRA) after the last day of
active employment if desired by Employee. Premiums for this coverage will be at
the same rate as required for active associates until Employee's COBRA
eligibility ends.



The health benefits continuation plan letter (to be forwarded to Employee's
home) explains Employee's rights under COBRA the amounts of Employee's premiums,
and when/how Employee must pay that premium. For Employee's information, all
COBRA premiums must be paid by Employee by separate check and will not be
deducted from Employee's severance payments.



Employee's spouse will be entitled to continue COBRA for medical and dental
insurance, single contract only, at the full COBRA rate from February 1, 2005
through July 31, 2006.



From August 1, 2006 until the end of the month following your spouse's 65th
birthday, she may continue medical and dental coverage through The Dixie Group
early retiree insurance program at the published rates for those early retiree
plans.





/s/ Paul K. Frierson   Date: 7/31/03



By: /s/ W. Derek Davis   Date: 7/31/03
         Vice President of Human Resources



 

If death occurs prior to the full payment of severance, the remainder will be
paid to the estate of Paul K. Frierson.




/s/ pkf

        /s/ wdd         Dated: 8/15/03





 

 

ATTACHMENT B



 

The Company has omitted Attachment B to this exhibit, and agrees to furnish
supplementally a copy of the omitted attachment to the Commission upon request.